Citation Nr: 1138793	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-09 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected residuals of a fracture to the 4th right metacarpal.

2.  Entitlement to service connection for degenerative changes of the left hand, to include as secondary to service-connected residuals of a fracture to the 4th right metacarpal.

3.  Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to service-connected residuals of a lacerated wound of the right upper leg and popliteal region.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's December 2006 claims for service connection for a right shoulder disorder, as secondary to service-connected residuals of a fracture to the 4th right metacarpal; service connection for degenerative changes of the left hand, as secondary to service-connected residuals of a fracture to the 4th right metacarpal; and service connection for degenerative joint disease of the right hip, as secondary to service-connected residuals of a lacerated wound of the right upper leg and popliteal region.

This appeal also comes to the Board from a December 2009 rating decision issued by the VA RO in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to a TDIU due to service-connected disabilities.

The Board notes that additional documents solely pertinent to the issue of entitlement to a TDIU due to service-connected disabilities were submitted after the issuance of the April 2010 statement of the case.  A waiver of RO consideration is not necessary because the benefit to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2011).

The issues of entitlement to service connection for degenerative changes of the left hand, to include as secondary to service-connected residuals of a fracture to the 4th right metacarpal; and entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to service-connected residuals of a lacerated wound of the right upper leg and popliteal region, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right shoulder disorder is not shown by competent or credible evidence to be related to the Veteran's military service or to any incident therein, nor may arthritis be presumed to have been so incurred; nor is a right shoulder disorder proximately due to or aggravated by his service-connected residuals of a fracture to the 4th right metacarpal.

2.  Service connection is currently established for posttraumatic stress disorder (PTSD), rated 70 percent disabling; residuals of a lacerated wound of the right upper leg and popliteal region, rated 10 percent disabling; and residuals of a fracture to the 4th right metacarpal, rated noncompensable.  The Veteran's combined evaluation is 70 percent disabling.

3.  The Veteran's service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein; and neither was it caused or aggravated by service-connected residuals of a fracture to the 4th right metacarpal.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  Resolving the doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated December 2006 and April 2009, provided to the Veteran before the May 2007 rating decision and the December 2009 rating decision, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in November 2007 and January 2008.  In this regard, after initially providing VA notice in December 2006, followed by subsequent Dingess notice in November 2007 and January 2008, the RO readjudicated the claim in a statement of the case in April 2008.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).  With respect to the issue of entitlement to a TDIU due to service-connected disabilities, timely notice pursuant to Dingess was provided in an April 2009 letter, issued prior to the December 2009 rating decision.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service personnel records, service treatment records, and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.




Laws and Regulations Pertaining to Service Connection, including Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

As with direct service connection, in the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Right Shoulder Disorder, to Include as Secondary to Service-Connected Residuals of a Fracture to the 4th Right Metacarpal

The Veteran's service treatment records include no complaints, diagnoses, or treatments of any right shoulder disorder.  In his Reports of Medical Examination dated June 1973, March 1975, and January 1979, clinicians found that the Veteran's upper extremities and other musculoskeletal system were normal.

In his Reports of Medical History dated June 1973 and January 1979, the Veteran checked boxes indicating that he did not have, and had never had, a painful or "trick" shoulder.

After service, in July 2006, the Veteran told a VA clinician that he was experiencing pain in his right shoulder.  The Veteran denied having experienced any trauma, noted that he did not know what had happened to cause the pain, and reported that the pain had begun the previous day.

In December 2006, the Veteran filed a claim for "my right shoulder secondary to my right hand."  In letters dated August 2007 and October 2007, the Veteran specified that his claimed right shoulder disorder is degenerative joint disease (DJD) and/or arthritis.

In multiple VA treatment records, including ones dated July 2008, September 2008, and January 2009, clinicians found that the Veteran had DJD of multiple sites, including his shoulder.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

No VA compensation and pension (C&P) examination is required with respect to the Veteran's right shoulder disorder, because there is no information or evidence of record-other than conclusory generalized lay statements-which indicates that his right shoulder disorder may have been aggravated by his service-connected residuals of a fracture to the 4th right metacarpal.  See 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran is not competent to render an opinion as to the cause of his right shoulder disorder, absent evidence showing medical training or expertise.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, there is no competent medical evidence of record showing that the Veteran's right shoulder disorder was proximately due to, or aggravated by, his service-connected residuals of a fracture to the 4th right metacarpal.  38 C.F.R. § 3.310.

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Board will also consider this claim on a direct basis, to include a theory of presumptive service connection.

Service connection for arthritis is not for application on a presumptive basis under the terms of 38 C.F.R. § 3.309(a), relating to chronic diseases.  Under that regulation, service connection for arthritis is to be granted on a presumptive basis if it manifested to a compensable degree within the applicable time limits under §3.307.  Under 38 C.F.R. § 3.307(a)(3), in order to qualify for presumptive service connection, arthritis must have become manifest to a degree of 10 percent or more within 1 year of the date of separation from service.  Pursuant to 38 C.F.R. § 4.71a, a 10 percent rating for degenerative arthritis applies where, among other criteria, there is x-ray evidence thereof.  Because the Veteran does not have a qualifying diagnosis of arthritis within 1 year of separation from service, he is not entitled to presumptive service connection under the provision covering chronic diseases.  38 C.F.R. § 3.309(a).

Lastly, the Board finds that service connection for a right shoulder disorder is not warranted on a direct basis.  As noted above, the January 1979 Report of Medical Examination at separation included a clinician's determination that the Veteran's upper extremities and other musculoskeletal system were normal.  Additionally, in his January 1979 Report of Medical History, the Veteran checked a box indicating that he did not have, and had never had, a painful or "trick" shoulder.  Consequently, service connection is not warranted for a right shoulder disorder on a direct basis.  Moreover, a VA examination and etiological opinion as to whether the Veteran's right shoulder disorder was caused or aggravated in service is not warranted because the information and evidence of record does not establish that the Veteran suffered an event, injury or disease in service; or indicate that the claimed disability or symptoms may be associated with any established event, injury, or disease in service, or during the one year presumptive period for arthritis.  38 C.F.R. § 3.159(c)(4).

The Veteran is also not entitled to service connection on the basis of continuity of symptomatology because the evidence of record demonstrates that his symptoms have not been continuous since service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service connection for a right shoulder disorder, on either a secondary or direct basis; it follows that the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.

Laws and Regulations Pertaining to TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total (100 percent), when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.

Analysis:  TDIU due to Service-Connected Disabilities

As an initial matter, the Board notes that the record includes some confusion with the procedural posture with respect to this claim.  The RO initially adjudicated the claim in a December 2009 rating decision, and the Veteran filed a timely notice of disagreement (NOD) in January 2010.  The RO then issued a statement of the case (SOC) in April 2010, and the Veteran responded with a timely substantive appeal (VA Form 9) in May 2010.  However, a June 2011 Report of General Information (VA Form 21-0820) includes a VA employee's note that the "Veteran called about [his] appeal for [TDIU] with a NOD date of 1/22/2010.  VACOLS [Veterans Appeals Control and Locator System] shows it was closed because the Veteran did not respond with a Form 9.  Veteran states he never received the SOC dated 4/27/10 and therefore didn't receive a form 9 and thought the appeal was on going.  Veteran request[s that] the appeal be reopened and the SOC and form 9 be resent so he can continue the appeal."  The Board finds that a reopening of the appeal is unnecessary, because it was closed in error and thus remains pending.  Notwithstanding the mutual errors in the June 2011 Report, the Veteran had both received the April 2010 SOC, and responded with a timely Form 9 in May 2010.

The Veteran currently has the following service-connected disabilities: PTSD, rated 70 percent disabling; residuals of a lacerated wound of the right upper leg and popliteal region, rated 10 percent disabling; and residuals of a fracture to the 4th right metacarpal, rated noncompensable.  The Veteran's combined evaluation is thus 70 percent disabling.

In the present appeal, the Veteran has submitted an April 2009 treatment record with a VA physician's opinion that the Veteran "is suffering from Ptsd and Schizoaffective [disorder].  He is totally disabled to work."  Likewise, the Veteran has submitted a United States Department of Labor form, WH-380, Certification of Health Care Provider, dated May 2009, in which the Veteran's health care provider of psychiatry opined that he "cannot work" and "is disabled....chronic, long term" due to his PTSD.  The Veteran's health care provider also answered "yes" to the question of whether the Veteran is unable to perform work of any kind.

VA provided the Veteran with examinations in September 2009 in order to ascertain whether his service connected disabilities alone are of sufficient severity to produce unemployability.  The first VA examiner, a physician, considered the Veteran's service-connected residuals of a lacerated wound of the right upper leg and popliteal region and residuals of a fracture to the 4th right metacarpal, and reviewed the claims file.  The examiner noted that the Veteran reported that he had not worked since last June, had taken early retirement because of his multiple ailments, and was not looking for a new job.  The examiner noted that the Veteran had some radiating pain and limping, and wears a brace, but does not use a cane or any other assistive walking devices.  The examiner also noted that the Veteran's right calf pain does not interfere with his activities of daily living (ADLs), and that he had no incapacitating episodes in the last year.  The Veteran's right knee included no swelling, deformity, muscle atrophy, or tenderness.  Physical examination of the Veteran's right hand showed a slight dorsal bony bump at the base of the right 4th metacarpal bone with slight tenderness but no soft tissue swelling or redness.  The Veteran had normal sensation and muscle strength in his hand.  Based on the above review and examination, the VA examiner opined that, "In my opinion, the patient's current residual status of his right upper leg and knee, as well as his right healed fracture of the fourth metacarpal bone, is less likely than not to cause him significant occupational impairment as to render him unable to engage in substantially gainful employment."  The Board notes that those two service-connected conditions account for only a combined 10 percent rating.

The second September 2009 VA examiner considered the Veteran's service-connected PTSD.  The examiner, a nurse practitioner, noted that the Veteran reported that his marriage had failed due to his irritability and nightmares.  The Veteran also reported being irritable with his 3 daughters, feeling emotionally detached from his siblings, and having no contact with his grandchild.  The Veteran noted that he has no friends, lives alone, and avoids crowds and noisy places.  The examiner found that the Veteran had a blunted affect and an anxious, dysphoric, and irritable mood.  The Veteran was intact to person, time, and place.  His thought content included preoccupation with one or two topics, and ideas of reference.  The Veteran also reported having a sleep impairment, sleeping for 4 hours per night, and having nightmares of trauma 3 to 4 times per week.  The examiner found that the Veteran's PTSD had a moderate effect on his shopping, driving, and other recreational activities.  The VA examiner diagnosed the Veteran with PTSD, and assigned a Global Assessment of Functioning (GAF) score of 45, indicating serious symptoms.  The VA examiner opined that "Work could be possible with [a] very low stress job, with minimal interaction with other people based upon PTSD alone."

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board ascribes greater probative weight to the opinions of the April 2009 VA physician and the May 2009 psychiatry health care provider based on their greater specialization and expertise relative to the September 2009 nurse practitioner.  Moreover, the Board finds that the aforementioned evidence of record regarding the Veteran's employability is at least sufficiently in equipoise as to warrant application of the doctrine of reasonable doubt.  38 C.F.R. § 3.102.  According the benefit of the doubt to the Veteran, the Board finds that the criteria for a TDIU due to service-connected disabilities have been met.


ORDER

Service connection for a right shoulder disorder is denied.

A TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for degenerative changes of the left hand, to include as secondary to service-connected residuals of a fracture to the 4th right metacarpal; and entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to service-connected residuals of a lacerated wound of the right upper leg and popliteal region.  VA's duty to assist includes a duty to obtain treatment records identified by the Veteran, as well as a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the issue of entitlement to service connection for degenerative changes of the left hand, to include as secondary to service-connected residuals of a fracture to the 4th right metacarpal, the Veteran's service treatment records include no complaints, diagnoses, or treatments of any left hand disorder.  In his Reports of Medical Examination dated June 1973, March 1975, and January 1979, clinicians found that the Veteran's upper extremities and other musculoskeletal system were normal.  In his Reports of Medical History dated June 1973 and January 1979, the Veteran checked boxes indicating that he did not have, and had never had, swollen or painful joints.

After service, in March 2006, the Veteran told a VA clinician that he had pain in his left hand, as well as swelling of his fingers at times.  The Veteran reported that he was mostly using his left hand to avoid pain in his right hand, which was in a sling due to his carpal tunnel syndrome (CTS).  The Veteran also stated that his work involves lifting heavy boxes mainly using his left hand, which he felt was becoming affected by his excessive efforts.  The VA clinician found that the Veteran had diminished strength in his left hand, as well as pain in his finger joints and wrist.

In November 2006, the Veteran again sought VA treatment for his left hand.  He had x-rays demonstrating degenerative changes in his left hand.  He stated that it hurt at the 5th proximal interphalangeal joint (PIPJ), and asked for a brace.  The VA clinician noted some tenderness at the PIPJ of the 4th and 5th fingers and the left palm of the hand, with limited range of motion (ROM) to make a fist.  VA clinicians also found that the Veteran had DJD of his hands in July 2008, September 2008, and January 2009.

Remand is required in order to provide the Veteran with a VA examination of his degenerative changes of the left hand.  Specifically, a VA examination is required because the information and evidence of record indicates that the claimed left hand disorder may be associated with the service-connected residuals of a fracture to the 4th right metacarpal.  38 C.F.R. § 3.159(c)(4).  The Veteran essentially reported to a treating VA clinician in March 2006 that he was overusing his left hand when lifting boxes at work in order to avoid pain in his right hand.  Additionally, as noted above, there is a current diagnosis of DJD of the left hand.

Consequently, a VA examination is required in order to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's current degenerative changes of the left hand are proximately due to, or aggravated beyond the natural progress of the disease by, his service-connected residuals of a fracture to the 4th right metacarpal.  The examiner should review the claims file, and note that he has done so in the report.

With respect to the issue of entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to service-connected residuals of a lacerated wound of the right upper leg and popliteal region, the Veteran's service treatment records include no complaints, diagnoses, or treatments of any right hip disorder.  In his Reports of Medical Examination dated June 1973, March 1975, and January 1979, clinicians found that the Veteran's lower extremities and other musculoskeletal system were normal.  In his Reports of Medical History dated June 1973 and January 1979, the Veteran checked boxes indicating that he did not have, and had never had, swollen or painful joints.

After service, in July 2006, the Veteran told a VA clinician that he was experiencing pain in his right hip.  The Veteran denied having experienced any trauma, noted that he did not know what had happened to cause the pain, and reported that the pain had begun the previous day.

In December 2006, the Veteran filed a claim for "my right hip secondary to my service connected right leg."  In letters dated August 2007 and October 2007, the Veteran specified that his claimed right hip disorder is DJD and/or arthritis.

VA provided the Veteran with a C&P examination of his right hip in April 2007.  The examiner, a nurse practitioner (NP), reviewed the Veteran's claims file and medical records.  The Veteran reported that his right hip pain began in 2006.  He denied experiencing any trauma or injury to his right hip.  The Veteran further reported that he only feels the pain while walking.  The VA examiner noted that the Veteran pointed to the exact location of his right inguinal area when describing the location of the pain.  The VA examiner noted the Veteran's range of motion.  Additionally, the examiner included in her examination report a VA physician's findings of mild degenerative change in the right hip based on x-ray evidence.  The Veteran reported that he was working full-time as a mail handler, and had not lost any time from work during the last 12 months.  The VA examiner diagnosed the Veteran with right hip DJD (right inguinal tenderness).  The examiner noted that the Veteran's right hip pain had significant effects on his usual occupation.  The VA examiner opined that the Veteran's right hip condition is less likely than not related to his service-connected residuals of a lacerated wound of the right upper leg and popliteal region.  The VA examiner explained that "[t]he present complaints of the patient are at the right inguinal location which is tender to palpation.  [The Veteran] has had [a] history of right inguinal node problems while in service.  The lacerated wound is only at the popliteal space [and there is] no laceration wound noted above the knee.  The present complaints of the patient are not specific to [his] right hip but [are] due to right inguinal pain."

Remand is required in order to provide the Veteran with a new VA examination, by an appropriate specialist in order to obtain both a more specific diagnosis than right inguinal tenderness, and an opinion as to whether it is at least as likely as not that the Veteran's right inguinal disorder, if any, was caused or aggravated in service, or by the Veteran's service-connected lacerated wound of the right upper leg and popliteal region.  The examiner should review the claims file, and note that he has done so in the report.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of his claimed degenerative changes of the left hand.  The examiner should review the claims file, and note that he has done so in the report.  All indicates tests and studies should be undertaken.

The examiner should provide a diagnosis and opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current degenerative changes of the left hand was caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current degenerative changes of the left hand are proximately due to, or aggravated by, his service-connected residuals of a fracture to the 4th right metacarpal.

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

2.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of his right inguinal tenderness and pain.  The examiner should review the claims file, and note that he has done so in the report.  All indicated tests and studies should be undertaken.

The examiner should provide a diagnosis and opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current inguinal tenderness and pain was caused, or aggravated beyond the natural progress of the disease, during or as a result of his service.

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


